1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      CAPITAL ONE, NATIONAL ASSOCIATION,
7
                           Plaintiff,
8                                                        2:17-cv-00604-RFB-VCF
      vs.
9     SFR INVESTMENTS POOL 1, LLC, et al.,               Consolidated with
                                                         2:17-cv-00916-RFB-VCF
10                         Defendants.
                                                         ORDER
11

12
            Before the court is the United States’ Motion to Allow Department of Justice Supervisory Official
13
     to Appear at Settlement Conference by Telephone (ECF No. 112).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that any opposition to the United States’ Motion to Allow Department
16
     of Justice Supervisory Official to Appear at Settlement Conference by Telephone (ECF No. 112) must be
17
     filed on or before November 5, 2018. No reply necessary.
18

19
            DATED this 24th day of October, 2018.
20
                                                                _________________________
21
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25
